DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Behr (Translation of German Patent Document DE751963C) in view of Jurisich (US PG Pub. 20010040025) and in further view of Bleckman (USP 4738311) hereinafter referred to as Behr, Jurisich and Bleckman, respectively.






[AltContent: arrow][AltContent: textbox (Lower Support Surface Portion)]
[AltContent: arrow]

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper Support Surface Portion)]
    PNG
    media_image1.png
    263
    340
    media_image1.png
    Greyscale
   

Behr Figure 4
Regarding Claim 1, Behr discloses a heat exchanger comprising: 
	at least one plate (shown in figure 4 wherein three stacked plates are shown, see also figure 1 for reference) comprising, 
a first end portion (3, end portion adjacent the side illustrated in figure 4), 
a second end portion spaced apart from said first end portion (end portion opposite the side illustrated in figure 4, see also figure 1 regarding the two opposing end portions), 
	a cavity (space within the plate for the flow of working fluid, as shown within figure 4) disposed between said first end portion and said second end portion (shown in figures 1 and 4),
 the cavity defining a first flow path (shown in figure 4 being the space within the plate), 
and the cavity includes a plurality of flow disrupting features that extend into the first flow path for generating a turbulent flow (“Depending on the type of deformation used, also on the liquid side; preferably the inside of the pipes, corrugations or Turbulence surfaces are created, which can be particularly important for oil coolers or charge air coolers”, ¶ [14]),
an outer surface portion (shown in figures 1 and 4, wherein the outer surface portion defines a surface for the extending fins (1)) defining a second flow path (shown in figures 1 and 4, wherein the flow path intersects the fins (1)), wherein the at least one plate comprises a single unitary part including the cavity without a joint between any two portions (shown in figure 4, “The ribs are produced from the profile bars by milling out the spaces between the ribs 2, both on the long sides” (¶ [4] ), “Instead of producing the ribs by rolling, production by any other non-cutting deformation could also be used, e.g. by drop forging, pressing or even by beating, similar to chiselling. It is also possible to apply several of these types of deformation together”, (¶ [13]). Although Behr discloses “the flanges now in their entirety form a header tank bottom, over which the shell of the header tank, for example made of sheet metal, is welded or soldered”, ¶ [6], Behr fails to explicitly disclose a first end cap defining an inlet disposed at the first end portion; and a second end cap defining an outlet at the second end portion.
Jurisich, also drawn to a stacked plate heat exchanger with extending fins, teaches a first end cap (27) defining an inlet disposed at a first end portion (shown in figure 4, wherein the working fluid enters the heat exchanger at the manifold (27)); and 
a second end cap (28) defining an outlet at the second end portion (shown in figure 4, wherein the working fluid exits the heat exchanger at the manifold (28)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with a first end cap defining an inlet disposed at the first end portion and a second end cap defining an outlet at the second end portion, as taught by Jurisich, the motivation being to provide uniform flow of the working fluid to the heat exchange passages for uniform heat exchange avoiding degradation or failure due to hot spots or to avoid preferential or short circuited flow that diminishes overall heat exchange.         
Although Behr discloses turbulence inducing features, Behr fails to disclose the first end portion including a plurality of inlet ribs wherein the inlet ribs divide flow from the first end portion into the cavity.
Bleckman, also drawn to a stacked plate heat exchanger, teaches the first end portion (shown in figure 6, being the inlet for the cavities) including a plurality of inlet ribs (20) wherein the inlet ribs divide flow from the first end portion into the cavity (shown in figure 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with a first end portion including a plurality of inlet ribs wherein the inlet ribs divide flow from the first end portion into the cavity, as taught by Bleckman, the motivation being to provide “at the intake side a strong turbulence effect” (col. 7 ll. 27-28), that increases heat exchange capability of the heat exchanger.          
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “an inlet” and “an outlet”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, Behr further discloses the first end portion and the second end portion include an upper support surface portion within a common upper plane (shown in annotated figure above, wherein a single “Upper Support Surface Portion” is  annotated, the unedited figure 1 of Behr displays the corresponding upper support surface portions being situated in a common plane) and a lower support surface portion within a common lower plane (shown in the annotated figure above, wherein a single “Lower Support Surface Portion” is annotated, the unedited figure 1 of Behr displays the corresponding lower support surface portions being situated in a common plane).
Regarding Claim 3, Behr further discloses fin portions (1) extending outward from the outer surface portion (shown in figure 4).
Regarding Claim 4, Behr further discloses the outer surface portion comprises a first side and a second side (shown in figure 4) and the fin portions (1) extend from both the first side and the second side (shown in figure 4).
Regarding Claim 7, Behr further discloses the at least one plate comprises a first plate (shown in figure 4 being the left most plate), stacked on a second plate (shown in figure 4 being the middle plate) such that the lower support surface portion of the first plate abuts the upper support surface portion of the second plate (shown in the annotated figure above) and the second flow path is defined within a space between the first plate and the second plate shown in the annotated figure above intersecting the fins).
Regarding Claim 9, Behr further teaches the heat exchanger is an air to air heat exchanger (“charge air cooler”, ¶ [14]) and the first flow path through the at least one plate is configured for an airflow, that is to be cooled and the second flow path is for a cooling airflow (see intended use analysis below).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “air to air heat exchanger and the first flow path through the at least one plate is configured for an airflow that is to be cooled and the second flow path is for a cooling airflow”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 19, Behr further discloses the cross-sectional area of the first end portion is greater than a cross-sectional area of the cavity (shown in figures 1 and 4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Behr (Translation of German Patent Document DE751963C) in view of Jurisich (US PG Pub. 20010040025) in further view of Bleckman (USP 4738311) as applied in Claims 1-4, 7, 9 and 19 above and in further view of Otterbein (USP 4544513), hereinafter referred to as Otterbein.
Regarding Claim 5, although Behr discloses “They can either stand directly opposite one another, as shown in FIG. 2, or offset from one another”, ¶ [7], Behr fails to disclose the fin portions include a tip portion that extends past either of the upper common plane and the lower common plane.
Otterbein, also drawn to stacked plate heat exchangers having opposing fins extending from either side, teaches the fin portions (166 ,168,) include a tip portion that extends past either of the upper common plane and the lower common plane (shown in figure 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the fins of Behr with a tip portion that extends past either of the upper common plane and the lower common plane, as taught by Otterbein, the motivation being to provide increased structural support between the plates or to increase the surface area of the plates thusly increasing the heat exchange capability.         

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Behr (Translation of German Patent Document DE751963C) in view of Jurisich (US PG Pub. 20010040025) in further view of Bleckman (USP 4738311) as applied in Claims 1-4, 7, 9 and 19 above and in further view of Dierbeck (USP 5303770), hereinafter referred to as Dierbeck.
Regarding Claim 8, Behr further teaches an additional plate stacked against one of the first plate and the second plate and aligned such that a lower support surface portion of one plate abuts an upper support surface portion of another plate (shown in the annotated figure above 2, wherein the aligned portions are shown in the annotated figure above and previously detailed within this rejection), wherein each of the plates defines a first flow path (shown in figure 4, for allowing fluid flow through the plate) through the plate and the second flow path (shown in figure 4, intersecting the fins) is defined in spaced between the stacked plates (shown in figure 4). Further, Behr states, “The arrangement, shape and size of the ribs, the tube pieces and the tube ends can of course be different depending on the requirement” (¶ [12)]. However, Behr fails to disclose additional plates stacked against one of the first plate and the second plate and aligned such that a lower support surface portion of one plate abuts an upper support surface portion of another plate.
Dierbeck, also drawn to a stacked plate heat exchanger, teaches additional plates stacked against one of the first plate and the second plate and aligned such that a lower support surface portion of one plate abuts an upper support surface portion of another plate (shown in figure 1, wherein four plates are deployed that comprise the heat exchanger).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with additional plates stacked against one of the first plate and the second plate and aligned such that a lower support surface portion of one plate abuts an upper support surface portion of another plate, as taught by Dierbeck, the motivation being to increase the flow volume capability of the heat exchanger, to increase the heat transfer capability or minimize the number of heat exchangers required for a particular application due to size constraints.         
Alternatively, Behr discloses the claimed invention except for additional plates stacked against one of the first plate and the second plate and aligned such that a lower support surface portion of one plate abuts an upper support surface portion of another plate. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include additional plates, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. See MPEP 2144.04 VI (B).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Behr (Translation of German Patent Document DE751963C) in view of Jurisich (US PG Pub. 20010040025) in view of Dierbeck (USP 5303770) as applied in Claims 1-4, 7, 9 and 19 above and in further view of Geskes (US PG Pub. 20120067557) hereinafter referred to as Geskes.
Regarding Claim 20, although Behr discloses turbulence surfaces for disrupting flow inside of the plate, Behr fails to disclose the flow disrupting features comprise a plurality of trip strips space apart from interior sidewalls of the cavity.
Geskes, also drawn to a cavity having turbulence producing means, teaches the flow disrupting features comprise a plurality of trip strips (13, 13’) spaced apart from interior sidewalls of the cavity (shown in figure 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with the flow disrupting features comprising a plurality of trip strips space apart from interior sidewalls of the cavity, as taught by Geskes, the motivation being to increase swirl/turbulence for an increased heat exchange while minimizing pressure loss.         
Regarding Claim 21, although Behr discloses turbulence surfaces for disrupting flow inside of the plate, Behr fails to disclose the flow disrupting features comprise a plurality of chevrons within the first flow path.
Geskes, also drawn to a cavity having turbulence producing means, teaches the flow disrupting features comprise a plurality of chevrons (43a-c) within the first flow path (shown in figure 12a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with the flow disrupting features comprising a plurality of chevrons within the first flow path, as taught by Geskes, the motivation being to increase swirl/turbulence for an increased heat exchange while minimizing pressure loss.         

Claims 10-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Behr (Translation of German Patent Document DE751963C) in view of Bleckman (USP 4738311) hereinafter referred to as Behr and Bleckman, respectively.
Regarding Claim 10, Behr discloses a plate for a heat exchanger, the plate comprising: 
a first end portion (3, end portion adjacent the side illustrated in figure 4) spaced apart (shown in figure 1) from a second end portion (end portion opposite the side illustrated in figure 4, see also figure 1 regarding the two opposing end portions);
a cavity (space within the plate for the flow of working fluid, as shown within figure 4) defining a first flow path between the first end portion and the second end portion (shown in figure 4 being the space within the plate); 
and the cavity includes a plurality of flow disrupting features configured to create a turbulent flow through the cavity (“Depending on the type of deformation used, also on the liquid side; preferably the inside of the pipes, corrugations or Turbulence surfaces are created, which can be particularly important for oil coolers or charge air coolers”, ¶ [14]), and
an outer surface portion (shown in figures 1 and 4, wherein the outer surface portion defines a surface for the extending fins (1)) defining a second flow path (shown in figures 1 and 4, wherein the flow path intersects the fins (1)), wherein the plate comprises a single unitary part including the cavity without a joint between any two portions (shown in figure 4, “The ribs are produced from the profile bars by milling out the spaces between the ribs 2, both on the long sides” (¶ [4] ), “Instead of producing the ribs by rolling, production by any other non-cutting deformation could also be used, e.g. by drop forging, pressing or even by beating, similar to chiselling. It is also possible to apply several of these types of deformation together”, (¶ [13]). 
Although Behr discloses turbulence inducing features, Behr fails to disclose the first end portion including a plurality of inlet ribs wherein the inlet ribs divide and direct flow into the cavity.
Bleckman, also drawn to a stacked plate heat exchanger, teaches the first end portion (shown in figure 6, being the inlet for the cavities) including a plurality of inlet ribs (20) dividing and directing flow into the cavity (shown in figure 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with the first end portion including a plurality of inlet ribs wherein the inlet ribs divide and direct flow into the cavity, as taught by Bleckman, the motivation being to provide “at the intake side a strong turbulence effect” (col. 7 ll. 27-28), that increases heat exchange capability of the heat exchanger.          
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “an inlet” and “an outlet”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 11, Behr further discloses the first end portion and the second end portion include an upper support surface portion within a common upper plane (shown in annotated figure above, wherein a single “Upper Support Surface Portion” is  annotated, the unedited figure 1 of Behr displays the corresponding upper support surface portions being situated in a common plane) and a lower support surface portion within a common lower plane (shown in the annotated figure above, wherein a single “Lower Support Surface Portion” is annotated, the unedited figure 1 of Behr displays the corresponding lower support surface portions being situated in a common plane).
Regarding Claim 12, Behr further discloses the outer surface portion comprises a first side and a second side (shown in figure 4) and the fin portions (1) extend from both the first side and the second side (shown in figure 4).


Regarding Claim 22, Behr further discloses the cross-sectional area of the first end portion is greater than a cross-sectional area of the cavity (shown in figures 1 and 4).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Behr (Translation of German Patent Document DE751963C) in view of Bleckman (USP 4738311) as applied in Claims 10-12 and 22 above and in further view of Otterbein (USP 4544513), hereinafter referred to as Otterbein.
Regarding Claim 13, although Behr discloses “They can either stand directly opposite one another, as shown in FIG. 2, or offset from one another”, ¶ [7], Behr fails to disclose the fin portions include a tip portion that extends past either of the upper common plane and the lower common plane.
Otterbein, also drawn to stacked plate heat exchangers having opposing fins extending from either side, teaches the fin portions (166 ,168,) include a tip portion that extends past either of the upper common plane and the lower common plane (shown in figure 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the fins of Behr with a tip portion that extends past either of the upper common plane and the lower common plane, as taught by Otterbein, the motivation being to provide increased structural support between the plates or to increase the surface area of the plates thusly increasing the heat exchange capability.         

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Behr (Translation of German Patent Document DE751963C) in view of Jurisich (US PG Pub. 20010040025) in view of Dierbeck (USP 5303770) as applied in Claims 1-4, 7, 9 and 19 above and in further view of Geskes (US PG Pub. 20120067557) hereinafter referred to as Geskes.
Regarding Claim 23, although Behr discloses turbulence surfaces for disrupting flow inside of the plate, Behr fails to disclose the flow disrupting features comprise a plurality of trip strips space apart from interior sidewalls of the cavity.
Geskes, also drawn to a cavity having turbulence producing means, teaches the flow disrupting features comprise a plurality of trip strips (13, 13’) spaced apart from interior sidewalls of the cavity (shown in figure 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with the flow disrupting features comprising a plurality of trip strips space apart from interior sidewalls of the cavity, as taught by Geskes, the motivation being to increase swirl/turbulence for an increased heat exchange while minimizing pressure loss.         
Regarding Claim 24, although Behr discloses turbulence surfaces for disrupting flow inside of the plate, Behr fails to disclose the flow disrupting features comprise a plurality of chevrons within the first flow path.
Geskes, also drawn to a cavity having turbulence producing means, teaches the flow disrupting features comprise a plurality of chevrons (43a-c) within the first flow path (shown in figure 12a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with the flow disrupting features comprising a plurality of chevrons within the first flow path, as taught by Geskes, the motivation being to increase swirl/turbulence for an increased heat exchange while minimizing pressure loss.         

Claims 1-4, 7, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Behr (Translation of German Patent Document DE751963C) in view of Jurisich (US PG Pub. 20010040025) and in further view of Huttin (Translation of French Patent FR1346446A) hereinafter referred to as Behr, Jurisich and Huttin, respectively.















[AltContent: arrow][AltContent: textbox (Lower Support Surface Portion)]
[AltContent: arrow]

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper Support Surface Portion)]
    PNG
    media_image1.png
    263
    340
    media_image1.png
    Greyscale
   

Behr Figure 4
Regarding Claim 1, Behr discloses a heat exchanger comprising: 
	at least one plate (shown in figure 4 wherein three stacked plates are shown, see also figure 1 for reference) comprising, 
a first end portion (3, end portion adjacent the side illustrated in figure 4), 
a second end portion spaced apart from said first end portion (end portion opposite the side illustrated in figure 4, see also figure 1 regarding the two opposing end portions), 
	a cavity (space within the plate for the flow of working fluid, as shown within figure 4) disposed between said first end portion and said second end portion (shown in figures 1 and 4),
 the cavity defining a first flow path (shown in figure 4 being the space within the plate), 
and the cavity includes a plurality of flow disrupting features that extend into the first flow path for generating a turbulent flow (“Depending on the type of deformation used, also on the liquid side; preferably the inside of the pipes, corrugations or Turbulence surfaces are created, which can be particularly important for oil coolers or charge air coolers”, ¶ [14]),
an outer surface portion (shown in figures 1 and 4, wherein the outer surface portion defines a surface for the extending fins (1)) defining a second flow path (shown in figures 1 and 4, wherein the flow path intersects the fins (1)), wherein the at least one plate comprises a single unitary part including the cavity without a joint between any two portions (shown in figure 4, “The ribs are produced from the profile bars by milling out the spaces between the ribs 2, both on the long sides” (¶ [4] ), “Instead of producing the ribs by rolling, production by any other non-cutting deformation could also be used, e.g. by drop forging, pressing or even by beating, similar to chiselling. It is also possible to apply several of these types of deformation together”, (¶ [13]). Although Behr discloses “the flanges now in their entirety form a header tank bottom, over which the shell of the header tank, for example made of sheet metal, is welded or soldered”, ¶ [6], Behr fails to explicitly disclose a first end cap defining an inlet disposed at the first end portion; and a second end cap defining an outlet at the second end portion.
Jurisich, also drawn to a stacked plate heat exchanger with extending fins, teaches a first end cap (27) defining an inlet disposed at a first end portion (shown in figure 4, wherein the working fluid enters the heat exchanger at the manifold (27)); and 
a second end cap (28) defining an outlet at the second end portion (shown in figure 4, wherein the working fluid exits the heat exchanger at the manifold (28)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with a first end cap defining an inlet disposed at the first end portion and a second end cap defining an outlet at the second end portion, as taught by Jurisich, the motivation being to provide uniform flow of the working fluid to the heat exchange passages for uniform heat exchange avoiding degradation or failure due to hot spots or to avoid preferential or short circuited flow that diminishes overall heat exchange.         
Although Behr discloses turbulence inducing features, Behr fails to disclose the first end portion including a plurality of inlet ribs wherein the inlet ribs divide flow from the first end portion into the cavity.
Huttin, also drawn to a stacked plate heat exchanger having elongated end portions, teaches the first end portion (4, shown in figure 4) including a plurality of inlet ribs (7) wherein the inlet ribs divide flow from the first end portion into the cavity (shown in figure 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with a first end portion including a plurality of inlet ribs wherein the inlet ribs divide flow from the first end portion into the cavity, as taught by Huttin, the motivation being to provide increased heat exchanger through additional surface area and an increased level of turbulence involving the flow of working fluid.          
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “an inlet” and “an outlet”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, Behr further discloses the first end portion and the second end portion include an upper support surface portion within a common upper plane (shown in annotated figure above, wherein a single “Upper Support Surface Portion” is  annotated, the unedited figure 1 of Behr displays the corresponding upper support surface portions being situated in a common plane) and a lower support surface portion within a common lower plane (shown in the annotated figure above, wherein a single “Lower Support Surface Portion” is annotated, the unedited figure 1 of Behr displays the corresponding lower support surface portions being situated in a common plane).
Regarding Claim 3, Behr further discloses fin portions (1) extending outward from the outer surface portion (shown in figure 4).
Regarding Claim 4, Behr further discloses the outer surface portion comprises a first side and a second side (shown in figure 4) and the fin portions (1) extend from both the first side and the second side (shown in figure 4).
Regarding Claim 7, Behr further discloses the at least one plate comprises a first plate (shown in figure 4 being the left most plate), stacked on a second plate (shown in figure 4 being the middle plate) such that the lower support surface portion of the first plate abuts the upper support surface portion of the second plate (shown in the annotated figure above) and the second flow path is defined within a space between the first plate and the second plate shown in the annotated figure above intersecting the fins).
Regarding Claim 9, Behr further teaches the heat exchanger is an air to air heat exchanger (“charge air cooler”, ¶ [14]) and the first flow path through the at least one plate is configured for an airflow, that is to be cooled and the second flow path is for a cooling airflow (see intended use analysis below).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “air to air heat exchanger and the first flow path through the at least one plate is configured for an airflow that is to be cooled and the second flow path is for a cooling airflow”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 19, Behr further discloses the cross-sectional area of the first end portion is greater than a cross-sectional area of the cavity (shown in figures 1 and 4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Behr (Translation of German Patent Document DE751963C) in view of Jurisich (US PG Pub. 20010040025) in further view of Huttin (Translation of French Patent FR1346446A) as applied in Claims 1-4, 7, 9 and 19 above and in further view of Otterbein (USP 4544513), hereinafter referred to as Otterbein.
Regarding Claim 5, although Behr discloses “They can either stand directly opposite one another, as shown in FIG. 2, or offset from one another”, ¶ [7], Behr fails to disclose the fin portions include a tip portion that extends past either of the upper common plane and the lower common plane.
Otterbein, also drawn to stacked plate heat exchangers having opposing fins extending from either side, teaches the fin portions (166 ,168,) include a tip portion that extends past either of the upper common plane and the lower common plane (shown in figure 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the fins of Behr with a tip portion that extends past either of the upper common plane and the lower common plane, as taught by Otterbein, the motivation being to provide increased structural support between the plates or to increase the surface area of the plates thusly increasing the heat exchange capability.         

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Behr (Translation of German Patent Document DE751963C) in view of Jurisich (US PG Pub. 20010040025) in further view of Huttin (Translation of French Patent FR1346446A) as applied in Claims 1-4, 7, 9 and 19 above and in further view of Dierbeck (USP 5303770), hereinafter referred to as Dierbeck.
Regarding Claim 8, Behr further teaches an additional plate stacked against one of the first plate and the second plate and aligned such that a lower support surface portion of one plate abuts an upper support surface portion of another plate (shown in the annotated figure above 2, wherein the aligned portions are shown in the annotated figure above and previously detailed within this rejection), wherein each of the plates defines a first flow path (shown in figure 4, for allowing fluid flow through the plate) through the plate and the second flow path (shown in figure 4, intersecting the fins) is defined in spaced between the stacked plates (shown in figure 4). Further, Behr states, “The arrangement, shape and size of the ribs, the tube pieces and the tube ends can of course be different depending on the requirement” (¶ [12)]. However, Behr fails to disclose additional plates stacked against one of the first plate and the second plate and aligned such that a lower support surface portion of one plate abuts an upper support surface portion of another plate.
Dierbeck, also drawn to a stacked plate heat exchanger, teaches additional plates stacked against one of the first plate and the second plate and aligned such that a lower support surface portion of one plate abuts an upper support surface portion of another plate (shown in figure 1, wherein four plates are deployed that comprise the heat exchanger).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with additional plates stacked against one of the first plate and the second plate and aligned such that a lower support surface portion of one plate abuts an upper support surface portion of another plate, as taught by Dierbeck, the motivation being to increase the flow volume capability of the heat exchanger, to increase the heat transfer capability or minimize the number of heat exchangers required for a particular application due to size constraints.         
Alternatively, Behr discloses the claimed invention except for additional plates stacked against one of the first plate and the second plate and aligned such that a lower support surface portion of one plate abuts an upper support surface portion of another plate. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include additional plates, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. See MPEP 2144.04 VI (B).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Behr (Translation of German Patent Document DE751963C) in view of Jurisich (US PG Pub. 20010040025) in further view of Huttin (Translation of French Patent FR1346446A) as applied in Claims 1-4, 7, 9 and 19 above and in further view of Geskes (US PG Pub. 20120067557) hereinafter referred to as Geskes.
Regarding Claim 20, although Behr discloses turbulence surfaces for disrupting flow inside of the plate, Behr fails to disclose the flow disrupting features comprise a plurality of trip strips space apart from interior sidewalls of the cavity.
Geskes, also drawn to a cavity having turbulence producing means, teaches the flow disrupting features comprise a plurality of trip strips (13, 13’) spaced apart from interior sidewalls of the cavity (shown in figure 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with the flow disrupting features comprising a plurality of trip strips space apart from interior sidewalls of the cavity, as taught by Geskes, the motivation being to increase swirl/turbulence for an increased heat exchange while minimizing pressure loss.         
Regarding Claim 21, although Behr discloses turbulence surfaces for disrupting flow inside of the plate, Behr fails to disclose the flow disrupting features comprise a plurality of chevrons within the first flow path.
Geskes, also drawn to a cavity having turbulence producing means, teaches the flow disrupting features comprise a plurality of chevrons (43a-c) within the first flow path (shown in figure 12a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with the flow disrupting features comprising a plurality of chevrons within the first flow path, as taught by Geskes, the motivation being to increase swirl/turbulence for an increased heat exchange while minimizing pressure loss.         

Claims 10-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Behr (Translation of German Patent Document DE751963C) in view of Huttin (Translation of French Patent FR1346446A) hereinafter referred to as Behr and Huttin, respectively.
Regarding Claim 10, Behr discloses a plate for a heat exchanger, the plate comprising: 
a first end portion (3, end portion adjacent the side illustrated in figure 4) spaced apart (shown in figure 1) from a second end portion (end portion opposite the side illustrated in figure 4, see also figure 1 regarding the two opposing end portions);
a cavity (space within the plate for the flow of working fluid, as shown within figure 4) defining a first flow path between the first end portion and the second end portion (shown in figure 4 being the space within the plate); 
and the cavity includes a plurality of flow disrupting features configured to create a turbulent flow through the cavity (“Depending on the type of deformation used, also on the liquid side; preferably the inside of the pipes, corrugations or Turbulence surfaces are created, which can be particularly important for oil coolers or charge air coolers”, ¶ [14]), and
an outer surface portion (shown in figures 1 and 4, wherein the outer surface portion defines a surface for the extending fins (1)) defining a second flow path (shown in figures 1 and 4, wherein the flow path intersects the fins (1)), wherein the plate comprises a single unitary part including the cavity without a joint between any two portions (shown in figure 4, “The ribs are produced from the profile bars by milling out the spaces between the ribs 2, both on the long sides” (¶ [4] ), “Instead of producing the ribs by rolling, production by any other non-cutting deformation could also be used, e.g. by drop forging, pressing or even by beating, similar to chiselling. It is also possible to apply several of these types of deformation together”, (¶ [13]). 
Although Behr discloses turbulence inducing features, Behr fails to disclose the first end portion including a plurality of inlet ribs wherein the inlet ribs divide and direct flow into the cavity.
Huttin, also drawn to a stacked plate heat exchanger having elongated end portions, teaches the first end portion (4, shown in figure 4) including a plurality of inlet ribs (7) wherein the inlet ribs divide and direct flow into the cavity (shown in figure 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with a first end portion including a plurality of inlet ribs wherein the inlet ribs divide and direct flow into the cavity, as taught by Huttin, the motivation being to provide increased heat exchanger through additional surface area and an increased level of turbulence involving the flow of working fluid.          
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “an inlet” and “an outlet”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 11, Behr further discloses the first end portion and the second end portion include an upper support surface portion within a common upper plane (shown in annotated figure above, wherein a single “Upper Support Surface Portion” is  annotated, the unedited figure 1 of Behr displays the corresponding upper support surface portions being situated in a common plane) and a lower support surface portion within a common lower plane (shown in the annotated figure above, wherein a single “Lower Support Surface Portion” is annotated, the unedited figure 1 of Behr displays the corresponding lower support surface portions being situated in a common plane).
Regarding Claim 12, Behr further discloses the outer surface portion comprises a first side and a second side (shown in figure 4) and the fin portions (1) extend from both the first side and the second side (shown in figure 4).


Regarding Claim 22, Behr further discloses the cross-sectional area of the first end portion is greater than a cross-sectional area of the cavity (shown in figures 1 and 4).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Behr (Translation of German Patent Document DE751963C) in view of Huttin (Translation of French Patent FR1346446A) as applied in Claims 10-12 and 22 above and in further view of Otterbein (USP 4544513), hereinafter referred to as Otterbein.
Regarding Claim 13, although Behr discloses “They can either stand directly opposite one another, as shown in FIG. 2, or offset from one another”, ¶ [7], Behr fails to disclose the fin portions include a tip portion that extends past either of the upper common plane and the lower common plane.
Otterbein, also drawn to stacked plate heat exchangers having opposing fins extending from either side, teaches the fin portions (166 ,168,) include a tip portion that extends past either of the upper common plane and the lower common plane (shown in figure 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the fins of Behr with a tip portion that extends past either of the upper common plane and the lower common plane, as taught by Otterbein, the motivation being to provide increased structural support between the plates or to increase the surface area of the plates thusly increasing the heat exchange capability.         

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Behr (Translation of German Patent Document DE751963C) in view of Huttin (Translation of French Patent FR1346446A) as applied in Claims 10-12 and 22 above and in further view of Geskes (US PG Pub. 20120067557) hereinafter referred to as Geskes.
Regarding Claim 23, although Behr discloses turbulence surfaces for disrupting flow inside of the plate, Behr fails to disclose the flow disrupting features comprise a plurality of trip strips space apart from interior sidewalls of the cavity.
Geskes, also drawn to a cavity having turbulence producing means, teaches the flow disrupting features comprise a plurality of trip strips (13, 13’) spaced apart from interior sidewalls of the cavity (shown in figure 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with the flow disrupting features comprising a plurality of trip strips space apart from interior sidewalls of the cavity, as taught by Geskes, the motivation being to increase swirl/turbulence for an increased heat exchange while minimizing pressure loss.         
Regarding Claim 24, although Behr discloses turbulence surfaces for disrupting flow inside of the plate, Behr fails to disclose the flow disrupting features comprise a plurality of chevrons within the first flow path.
Geskes, also drawn to a cavity having turbulence producing means, teaches the flow disrupting features comprise a plurality of chevrons (43a-c) within the first flow path (shown in figure 12a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Behr with the flow disrupting features comprising a plurality of chevrons within the first flow path, as taught by Geskes, the motivation being to increase swirl/turbulence for an increased heat exchange while minimizing pressure loss.         

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763